Citation Nr: 1452125	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-19 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, nervous condition, and anxiety with altered sleep, including as secondary to service-connected disabilities.  

2. Entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression, nervous condition, and anxiety with altered sleep, including as secondary to service-connected disabilities.  

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability.  

4. Entitlement to service connection for a lumbar spine disability.  

5. Entitlement to service connection for type II diabetes mellitus (DM).  

6. Entitlement to service connection for pancreatitis.  

7. Entitlement to an evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis.  

8. Entitlement to an evaluation in excess of 10 percent for service-connected acne.  

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986, from October 1996 to September 2000, from February 2003 to October 2003, from April 2005 to January 2006, and from December 2006 to September 2007, as well as service in the Pennsylvania Army National Guard (ARNG) from April 1992 to March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision, an October 2009 rating decision and a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2008 rating decision denied the Veteran's request to reopen the claim of service connection for PTSD.  The October 2009 rating decision continued the ratings for the service-connected bilateral plantar fasciitis and acne; denied the request to reopen the claim for service connection for a lumbar spine disability; and denied a TDIU rating.  The June 2010 rating decision denied the claims for service connection for pancreatitis and DM; and denied a TDIU rating.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  

The reopened claims of entitlement to service connection for an acquired psychiatric disorder and a lumbar spine disability; service connection for pancreatitis and diabetes mellitus; entitlement to increased disability evaluations for service-connected bilateral pes planus and for acne; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An RO rating decision in August 2005 denied the Veteran's request to reopen the claim for service connection for PTSD on the basis that the Veteran's claimed in-service stressors were unconfirmed, the Veteran did not show treatment for a mental disability during a qualifying period of service, and the clinical record did not show current treatment for PTSD; this decision is final.  

2. Evidence added to the record since the August 2005 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  

3. An RO rating decision in July 2008 denied the Veteran's claim for service connection for a lumbar spine disability on the basis that the Veteran did not show treatment for a lumbar spine disability during a qualifying period of service, and did not show current treatment for a lumbar spine disability; this decision is final.  

4. Evidence added to the record since the July 2008 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1. New and material evidence has been received since the August 2005 rating decision to reopen this claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

2. New and material evidence has been received since the July 2008 rating decision to reopen this claim of service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen her claims for service connection for a lumbar spine disability and for an acquired psychiatric disorder.  The Board presently reopens these claims.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet.App. 273, 283 (1996).  

Section 3.156(a) "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet.App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id. at 10.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  However, "[f]or reopening, 
38 U.S.C. § 5103A(a) does not require VA to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim."  Id. at n.7.   

Acquired Psychiatric Disorder

The Veteran initially filed her claim for service connection for PTSD in March 2004, which was denied in a rating decision, dated and issued in August 2005.  The Veteran was notified of this decision and of her appellate rights; however she failed to file a timely notice of disagreement (NOD) with the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of this denial, the pertinent evidence of record included service treatment and personnel records; and statements from the Veteran.  The basis of the denial was that the Veteran's claimed in-service stressors were unconfirmed and did not show treatment for a mental disability during a qualifying period of service, and the clinical record did not show current treatment for PTSD.

Evidence submitted since the August 2005 rating decision, includes statements and hearing testimony from the Veteran; a July 2010 statement from the Army Discharge Review Board regarding corrections made to the nature of the discharge from the December 2006 to September 2007 period of service, upgrading that period of service from "conditions other than honorable" to "honorable discharge, general;" VA treatment records; private treatment records, including those from "Dr. Freid" in December 2007 showing a clinical assessment of depression, anxiety, alcohol abuse/dependence, and PTSD and indicating that the Veteran's PTSD symptoms were related to her deployment to Iraq; and SSA records.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2005 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, as noted, the evidence associated with the claims file after the August 2005 decision includes a correction to the Veteran's service record, changing the nature of the Veteran's service for the period from December 2006 to September 2007 from "conditions other than honorable" to "honorable."  Also, the clinical record shows evidence of a current acquired psychiatric disability.  This evidence further documents the Veteran's complaints associated with her mental health.  Moreover, the Veteran's lay statements and hearing testimony generally provide more information concerning the circumstances surrounding the onset and etiology of her claimed acquired psychiatric disorder, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is material in that it relates to previously unestablished facts that tend to substantiate the Veteran's claim.  In particular, the testimony provides further description of the onset of her acquired psychiatric disorder that she experienced in service.  

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  For these reasons, the Board finds that the additional evidence received since the August 2005 rating decision warrants a reopening of the Veteran's claim of service connection for an acquired psychiatric disorder, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  

Lumbar Spine Disability

The Veteran initially filed her claim for service connection for a lumbar spine disability in September 2007, which was denied in a rating decision, dated and issued in July 2008.  The Veteran was notified of this decision and of her appellate rights; however she failed to file a timely NOD with the decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  At the time of this denial, the pertinent evidence of record included service treatment and personnel records; statements from the Veteran; Social Security Administration (SSA) records, private treatment records from "Bartow Regional Medical Center," and VA treatment records.  The Veteran filed her request to reopen the claim for service connection for a lumbar spine disability in April 2009, which was denied in a rating decision, dated and issued in October 2009.  The RO based this determination on the fact that there was no evidence of a nexus between the Veteran's current lumbar spine disability and a qualifying period of her military service.  

Evidence submitted since the July 2008 rating decision, includes statements and hearing testimony from the Veteran; a July 2010 statement from the Army Discharge Review Board regarding corrections made to the nature of the discharge from the December 2006 to September 2007 period of service, upgrading that period of service from "conditions other than honorable" to "honorable discharge, general;" VA treatment records; private treatment records, including those from "Lakeland Regional Medical Center" showing current findings of mild right scoliosis with mild degenerative changes in the lumbar spine, most noticeable at the L3 level, based on diagnostic testing in January 2008; and SSA records.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 2008 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  The majority of this evidence is new, in that it was not previously of record.  

In this regard, as noted, the evidence associated with the claims file after the July 2008 decision includes a correction to the Veteran's service record, changing the nature of the Veteran's service for the period from December 2006 to September 2007 from "conditions other than honorable" to "honorable."  Also, the clinical record shows evidence of a current lumbar spine disability.  This evidence further documents the Veteran's complaints associated with her lumbar spine.  Also, the Veteran's lay statements and hearing testimony generally provide more information concerning the circumstances surrounding the onset and etiology of her claimed lumbar spine disability, see Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), and thus is material in that it relates to previously unestablished facts that tend to substantiate the Veteran's claim.  In particular, the testimony provides further description of the onset of her lumbar spine symptoms that she experienced in service.  

As noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

The Veteran is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Therefore, the newly received evidence pertains to elements of the claim that were previously found to be lacking.  Furthermore, as will be discussed below, the evidence triggers VA's duty to provide examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the newly submitted evidence pertains to elements of the claim that were previously found to be lacking.  For these reasons, the Board finds that the additional evidence received since the July 2008 rating decision warrants a reopening of the Veteran's claim of service connection for a lumbar spine disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, and, to that extent only, the claim to reopen is granted.  

New and material evidence has been received to reopen claim for entitlement to service connection for a lumbar spine disability, and, to that extent only, the claim to reopen is granted.  


REMAND
Although copies of the Veteran's service personnel records have been associated with the claims file, including Chronological Statements of Retirement Points from the U.S. Army Reserve Personnel Command, there is nothing in the record indicating whether or not she was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while serving in the Pennsylvania ARNG.  Identifying the nature of all periods of qualifying military service, and obtaining all service treatment records pertaining to all periods of military service must be accomplished before the claims for service connection may be adjudicated.  

The Veteran was not provided VA examinations to determine the etiology of DM and pancreatitis. On remand, corrective action should be taken.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran's most recent VA examinations to address the nature and severity of her feet and skin disabilities took place in August 2009.  On remand she should be afforded new examinations.  

Also, VA medical examination and opinion is required so that VA examiners can address the Veteran's competent, credible lay assertions that she has experienced an acquired psychiatric disorder and a lumbar spine disability since service that were caused by service in the determination as to whether any currently diagnosed acquired psychiatric disorder and/or lumbar spine disability are related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Additionally, in evaluating this case, the Board has reviewed the eFolder on Virtual VA and VMBS to ensure a complete assessment of the evidence.  Additional medical evidence pertaining to the claimed pancreatitis was added to Virtual VA in October 2014 without a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).  These records must be reviewed on remand.  

Finally, during the August 2014 Board hearing, the Veteran indicated that she was about to begin career counseling at the VA vocational rehabilitation office.  Any evidence of occupational impairment due to a service-connected disability must be considered in evaluating the Veteran's claim for a TDIU.  Therefore, the vocational rehabilitation folder must be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and request confirmation of all of the Veteran's periods of military service.  

If any of her records were "retired" and placed into long-term storage under the control of either the NPRC or the NARA or an appropriate state agency, request from the appropriate agency that those records be activated, copies made, and sent to the RO.  If such records are unavailable, certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record.  All information obtained should be associated with the claims folder for review.  

2. If NPRC, NARA, and the appropriate Adjutant General's Office inform the RO that it does not have a record of the Veteran's enlistments, contact the Defense Finance and Accounting Service (DFAS), and request any information it may have on the Veteran for the period extending from April 1992 to March 1994, and in 2007.  

DFAS should be asked to confirm and provide the following information. 

The specific dates-not retirement points-for all of the Veteran's periods of active duty for training and inactive duty training; and the dates in which the Veteran was paid for inactive duty training service.  If necessary, copies of the Veteran's Leave and Earning Statements should be obtained and included in the claims folder for review.  

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder.  

3. Associate with the claims file any relevant outstanding VA treatment records, to include any relating to recent hospitalizations for pancreatitis and/or an acquired psychiatric disorder.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file, to include any recent hospitalizations for pancreatitis and/or an acquired psychiatric disorder.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All responses received must be associated with the claims file.  

4. Obtain and associate with the claims folder the Veteran's VA Vocational Rehabilitation file.  

5. Schedule an appropriate examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The purpose of the examination is to delineate all acquired psychiatric diagnoses identified in the clinical and lay record to account for the entirety of the Veteran's psychiatric symptomatology, and to determine the likely etiology of any acquired psychiatric disorder diagnosed.  The examiner must include a discussion of the historical evidence of record, and any current psychopathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review. 

All indicated tests and studies must be accomplished (with all findings made available to the practitioner prior to the completion of his or her report) and all clinical findings must be reported in detail.  

The examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiners must so state, with a fully reasoned explanation for any such finding.  

The examiner must provide the following based on the review of all of the evidence of record to include the claimant's reports and contentions; the examiner's own experience and the current state of medical science: 

a. List all psychiatric diagnoses applicable to the Veteran. The examiner must determine whether the Veteran's psychiatric symptoms meet the criteria set forth for PTSD in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's reported in-service stressors are sufficient to produce PTSD.  

b. Provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran has PTSD related to an in-service stressor?  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's reported in-service stressors are sufficient to produce PTSD.  Specifically provide an opinion, with supporting rationale, as to whether PTSD, if diagnosed, is medically related to the Veteran's fear of hostile military or terrorist activity.  

c. Provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or greater) that the Veteran has an acquired psychiatric disorder besides PTSD that is caused or aggravated by any period of verified military service; or that is caused or aggravated by a service-connected disability.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  
In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

6. Schedule an appropriate examination to determine the etiology of any diagnosed lumbar spine disability.  The examiner must include a discussion of the historical evidence of record, and any current pathology found, along with the review of the reported symptomatology.  

A copy of this remand and all relevant in-service and post-service treatment records, along with all pertinent lay statements, must be made available to the examiner.  The examiner is asked to confirm whether the records were available for review. 

All indicated tests and studies must be accomplished (with all findings made available to the practitioner prior to the completion of his or her report) and all clinical findings must be reported in detail.  

The examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiners must so state, with a fully reasoned explanation for any such finding.  

The examiner must answer the following question based on the review of all of the evidence of record to include the claimant's reports and contentions; the examiner's own experience and the current state of medical science: 

Does the Veteran currently have a lumbar spine disability that was caused by a qualifying period of service?  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the specific supporting evidence of record.  The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and may result in a return of the claim to the examiner.  

7.  Schedule the Veteran a new VA examination regarding her DM.  The claims file, including a copy of this remand, must be made available for review.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner should then opine as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's DM is attributable to any verified period of her military service, or incepted within one year of her discharge from service.

In making this determination, the examiner must include a discussion of all relevant medical history, including the Veteran's lay testimony.  The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination(s) and information obtained from review of the claims file.

8.  Schedule the Veteran a new VA examination regarding her pancreatitis.  The claims file, including a copy of this remand, must be made available for review.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner should then opine as to the likelihood (very likely, as likely as not, or unlikely) that the Veteran's pancreatitis is attributable to any verified period of her military service.

In making this determination, the examiner must include a discussion of all relevant medical history, including the Veteran's lay testimony.  The examiner should note that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination(s) and information obtained from review of the claims file.

9. Schedule the Veteran for a VA examination to determine the severity of her bilateral plantar fasciitis.  The question of the source or etiology of the disability is only relevant to the extent that it may provide information as to the severity of the disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiry.  The examiner should discuss the Veteran's pain and tenderness, and any deformity present, in terms of mild, moderate, severe and pronounced symptoms.  The examiner must also discuss the impact, if any, the Veteran's bilateral pes planus has on her ability to obtain and maintain employment.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

10. Schedule the Veteran for a VA examination to determine the severity of her acne.  The question of the source or etiology of the disability is only relevant to the extent that it may provide information as to the severity of the disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiry.  The examiner should identify the location and percentage of skin affected by the Veteran's acne.  The examiner must also discuss the impact, if any, the Veteran's bilateral pes planus has on her ability to obtain and maintain employment.  The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

11. Consider all of the evidence of record and readjudicate the claims for service connection, increased ratings, and a TDIU rating.  If the benefits remaining on appeal are not granted, issue a supplemental statement of the case and allow the Veteran and her representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


